DETAILED ACTION
This is a final Office action addressing applicant’s response 14 July 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are cancelled.
Claims 8-12 are pending and examined.

Disposition of the Claims
New Claims 8-12 are pending and Claims 1-7 are cancelled by applicant.  The language “wherein the force of gravity…” precedes claim 8, however upon text search, this language did not appear in claims 1-7.  As it is unclear with which claim the language associates, it is not treated on the merits.  

Proposed Claim for Allowability
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, and presented to applicant for consideration: 

Claims 1-12: cancelled


Claim 13: (new) A single-piece cable lubrication device, comprising:

an outer wall extending from a perimeter of said bottom surface and terminating in a free distal edge, said outer wall having an inner surface and an outer surface, said bottom surface and said outer wall defining a reservoir and said free distal edge defining a perimeter of an open top;
an opening in said bottom surface;
a longitudinal slit extending from said opening to said free distal edge;
a cinching flap extending from said outer surface and having a locking hole extending through a thickness of said cinching flap;
a locking post extending from said outer surface;
whereby said cable lubrication device is configured to be placed around a cable housing via said longitudinal slit, said cable housing is configured to be received in said opening, said cinching flap is configured to stretch across a portion of said longitudinal slit that extends along said outer wall, and said locking hole is configured to be pushed onto said locking post.

Drawings
Applicant’s replacement drawing sheet is entered.

Claim Rejections - 35 USC § 112
35 USC 112(a) – new matter:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



35 USC 112(b) – indefiniteness:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

(indefinite as to the metes and bounds of what constitutes “not accessible”), wherein the reservoir can be filled with a lubricant and the lubricant can flow by the force of gravity between the cable and the cable housing.  

	Claim 11: The device of claim 8 where the device includes a cinching flap and a post to hold the device on a cable housing (the claim must end in a period)  

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doran (U.S. Publication 2016/0138703).

Claim 8: Doran discloses a gravity-fed cable lubricating device comprising a reservoir (enclosure formed by 107), the reservoir having an inside surface and an outside surface (as shown) and a bottom (proximate one end as shown, which would be a bottom based on the orientation of the device), a hole (receiving component 105) in said bottom, a cleavage (see Fig. 1, where 102 connects to 104 which would extend to the opening so the device would operate as intended as shown in Fig. 4) in the reservoir to allow it to be slid onto a middle portion of a cable housing while the cable housing is surrounding a cable whose ends of the cable are not accessible (as would be the result based on the use of the device), wherein the reservoir 

Claim 9: Doran discloses the device of claim 8 where the device is made of a single material (as shown).  

Claim 10: Doran discloses the device of claim 8 where the device is made of flexible material (paragraph [0038] notes the body has flexibility).  

Claim 11: Doran discloses the device of claim 8 where the device includes a cinching flap (117) and a post (403) to hold the device on a cable housing (as shown)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doran.

Claim 12: Doran discloses the device of claim 8 which includes a top (side opposite the bottom) but it does not disclose it made of clear material.  It would have been obvious .

Response to Arguments
7.	The following addresses applicant’s remarks/arguments dated 14 July 2021.

Request the drafting of an allowable claim:
	Applicant’s request that the examiner draft an allowable claim is noted and provided above.

Differences between the present invention and the prior art:
Applicant’s remarks are noted regarding the differences between the present invention and prior art.  While noting these difference may be present, the examiner takes the position that these differences are not positively claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner maintains the prior art meets the limitations of the invention as claimed and explained above, and the examiner will not repeat these issues here for brevity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Upon additional search, see Smith (U.S. Patent 1,102,965), Bakke (U.S. Patent 1,285,588) and Johansen (U.S. Patent 4,422,529).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649